ORINDA SKYVIEW MULTI-MANAGER HEDGED EQUITY FUND Class C Shares (OHECX) Supplement dated July 12,2012 to the Prospectus, Summary Prospectus and Statement of Additional Information dated June 28, 2012 The Board of Trustees of Advisors Series Trust has approved closing ClassC (OHECX) of the Orinda SkyView Multi-Manager Hedged Equity Fund (the “Fund”) and converting Class C shares to Class A shares. Effective July 23, 2012, ClassC shares will no longer be available for purchase. After the close of business on August 31, 2012, the Fund will convert its ClassC shares into ClassA shares (OHEAX).Prior to the conversion, shareholders of ClassC shares may redeem their investments as described in the Fund’s Prospectus.For shareholders planning on redeeming ClassC shares prior to their conversion to ClassA shares, please note that the Adviser will waive the 1.00% CDSC for any shares redeemed within twelve months of purchase and a redemption fee will not be charged. If shares are not redeemed prior to the conversion, each shareholder owning ClassC shares of the Fund will own ClassA shares of the Fund equal to the aggregate value of their ClassC shares.The conversion will not be considered a taxable event for federal income tax purposes. Please see the Prospectus for more information about the fees and expenses associated with ClassA shares.NOTE:Any ClassC shareholder whose shares are converted into ClassA shares will be exempt from paying the ClassA front-end sales load on all future purchases. Please retain this Supplement with the Prospectus, Summary Prospectus and SAI.
